DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 1 states “the structural integrity” but should state “a structural integrity” since that is the first instance of “structural integrity”. Claim 1, line 5 states “a structural integrity” but should state “the structural integrity” (referring to the “structural integrity” in claim 1, line 1) in order to maintain proper antecedent basis. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11, line 1 states “the structural integrity” but should state “a structural integrity” since that is the first instance of “structural integrity”. Claim 11, lines 7-8 states “a structural integrity” but should state “the structural integrity” (referring to the “structural integrity” in claim 11, line 1) in order to maintain proper antecedent basis. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18, line 1 states “the structural integrity” but should state “a structural integrity” since that is the first instance of “structural integrity”. Claim 18, line 5 states “measuring a resistance” but should say “measuring a second resistance” in order to distinguish from the resistance measurement in claim 18, line 2. Claim 18, line 6 states “the weld”, but should state “the metal joint”. Claim 18, lines 9-10 states “a lack structural integrity” but should say “a lack of structural integrity”. Appropriate correction is required.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US 20170348804 (hereinafter Cai), and further in view of Lev et al., US 20120286945 (hereinafter Lev).

Regarding claim 1, Cai teaches a method of testing the structural integrity of a metal joint (Cai in pg. 4, Table 1, block 410), comprising 
applying stress to the metal joint (Cai in Fig. 1a, Fig. 1b, and [0013], lines 10-13 teaches a metal joint/weld junction 18 including terminal 20, and Cai in [0016], lines 9-14 describes applying a stress to the metal joint/weld junction 18 via terminal 20); 
measuring a resistance of a circuit including the metal joint during application of the stress to the metal joint (Cai in [0018], lines 11-15 teaches measuring an impedance of a circuit/battery cell 10 including the metal joint/weld junction 18/terminal 20, during application of the stress to the metal joint/weld junction 18/terminal 20. Cai is not explicit about measuring a resistance, but one of ordinary skill in the art before the effective filing date of the claimed invention would understand that an impedance measurement includes a real and imaginary component, and the measured resistance is the real component of the measured impedance. Therefore, Cai teaches measuring a resistance of a circuit including the metal joint during application of the stress to the metal joint); and 
determining a structural integrity of the metal joint according to a magnitude of a difference … (Cai in [0025], lines 4-6 describes that a magnitude of the impedance is determined for the metal joint/weld junction 18, and Cai in [0032], lines 3-7 describes that a structural integrity of the metal joint/weld junction 18 is compromised if the measured impedance is greater than a baseline impedance/threshold impedance. Therefore, Cai teaches determining a structural integrity of the metal joint according to a magnitude of a difference pertaining to the impedance.)

Cai is not explicit about determining a structural integrity of the metal joint according to a magnitude of a difference “between the measured resistance and a baseline resistance”.

Lev teaches determining a structural integrity of a metal joint according to a difference between the measured resistance and a baseline resistance (Lev in [0025], lines 1-10 teaches using a resistance value to determine the quality of a metal joint/weld, and Lev in [0037], lines 1-5 teaches determining a failure in the structural integrity/quality of the metal joint/weld when the measured resistance/calculated first resistance is above a baseline resistance/predetermined maximum resistance). 

It would have been obvious in Cai before the effective filing date of the claimed invention to calculate the magnitude of difference between the measured resistance and a baseline resistance as disclosed by Lev in order to determine the quality of the metal joint/weld junction since resistance is already being measured.

Regarding claim 2, the combined art of Cai and Lev in claim 1 makes obvious the method of claim 1, wherein the metal joint is a weld (Cai in [0013], lines 10-13 teaches that the metal joint/weld junction 18 is a weld).

Regarding claim 3, the combined art of Cai and Lev in claim 1 makes obvious the method of claim 1, wherein the metal joint is a weld of a battery (Cai in [0014], lines 4-8 teaches that the metal joint/weld junction 18 is a weld of a battery).

Regarding claim 5, the combined art of Cai and Lev in claim 1 makes obvious the method of claim 1, wherein the measured and baseline resistances are respectively obtained from a real part of a measured complex impedance of the metal joint under stress (As discussed previously in the analysis of claim 1, Cai in [0018], lines 11-15 teaches that an impedance value is measured when the metal joint/weld junction 18 is under stress. In addition, Lev in [0025], lines 1-10 teaches using a resistance value to determine the quality of the metal joint. Therefore, it would have been obvious in Cai before the effective filing date of the claimed invention to derive the measured resistance from the real part of the measured impedance, since the measured impedance inherently contains the measured resistance.) and a real part of a measured complex impedance of the metal joint not under stress (Lev in [0037], lines 1-5 teaches using a baseline resistance/predetermined maximum resistance. It would have been obvious in Cai before the effective filing date of the claimed invention to obtain the baseline resistance/predetermined maximum resistance from a real part of a complex measured impedance of the metal joint not under stress, in order to determine a reference maximum resistance value for an acceptable metal joint.).

Regarding claim 6, the combined art of Cai and Lev in claim 1 makes obvious the method of claim 1, wherein the stress is at least one of mechanical stress, thermal stress, acoustic stress and electrical stress (Cai in [0016], lines 24-26 teaches that the stress can be an acoustic stress/ultrasonic vibrational load, and Cai in [0023], lines 12-16 teaches that the stress can also be a mechanical stress/tensile force).

Regarding claim 9, the combined art of Cai and Lev in claim 6 makes obvious the method of claim 6, wherein the stress is applied by a mechanical actuator (Cai in Fig. 3 and [0023], lines 12-16 teaches that the mechanical stress/tensile force is applied by a mechanical actuator 276).

Regarding claim 10, the combined art of Cai and Lev in claim 1 makes obvious the method of claim 1, further comprising obtaining the baseline resistance by measuring a resistance of the metal joint in the absence of stress applied to the metal joint (Lev in [0037], lines 1-5 teaches using a baseline resistance/predetermined maximum resistance. It would have been obvious in Cai before the effective filing date of the claimed invention to obtain the baseline resistance/predetermined maximum resistance by measuring a resistance of the metal joint in the absence of stress applied to the metal joint, in order to determine a reference maximum resistance value for an acceptable metal joint).

Regarding claim 11, Cai teaches a system for testing the structural integrity of a metal joint (Cai in Fig. 3 and pg. 4, table 1, block 410 teaches a system for testing the structural integrity of a metal joint/weld junction 18), comprising: 
a stimulus device configured to stress the metal joint (Cai in Fig. 3 teaches a stimulus device/test fixture 200/300, and Cai in [0028], lines 18-21 teaches that the stimulus device/test fixture 200/300 includes a dynamic stress end effector 240 that “is operated to apply a repetitive stress” to terminal 20 of the metal joint/weld junction 18. Also, Cai in [0023], lines 6-16 describes that the stimulus device/test fixture 200/300 can also include a cell tension device 270 to apply stress to the metal joint/weld junction 18.); 
a resistance measuring device configured to measure a resistance of the metal joint (Cai in Fig. 3 and [0018], lines 1-4 teaches an impedance measuring device/cell monitoring controller 290 that measures the impedance of the metal joint/weld junction 18 via terminal 20. As discussed previously in the analysis of claim 1, a measured impedance includes a measured resistance. Therefore, Cai teaches a resistance measuring device/cell monitoring controller 290 that measures the resistance of the metal joint/weld junction 18.) while the metal joint is stressed by the stimulus device (Cai in [0018], lines 11-15 describes that impedance/resistance measurement occurs “coincident with operation of the dynamic stress end effector 240” which means that the measurement is taken while the metal joint/weld junction 18 is stressed by the dynamic stress end effector 240 of the stimulus device/test fixture 200/300); and 
a test automation platform (Cai in Fig. 3 and [0020], lines 1-5 describes a test automation platform/test fixture controller 280), comprising a memory that stores executable instructions, and a processor configured to execute the instructions retrieved from the memory (Cai in [0021], lines 1-14 describes that a controller can contain a memory component “capable of storing machine readable instructions in the form of one or more software or firmware programs … that can be accessed by one or more processors to provide a described functionality”, and Cai in [0021], lines 18-22 describes that the software and firmware include “any controller-executable instruction sets” which the “controller executes … to provide desired functions”. Therefore, Cai discloses that the test automation platform/test fixture controller 280 can contain a memory that stores executable instructions and a processor configured to execute the instructions retrieved from the memory.), wherein the instructions, when executed, cause the processor to determine a structural integrity of the metal joint based on a comparison … (Cai in pg. 4, table 1, [0027], lines 1-3, [0031], lines 1-6, and [0032], lines 1-7 describes that the test automation platform/test fixture controller 280 performs instructions/block functions to determine a structural integrity of the metal joint/weld junction 18 based on a comparison between the measured impedance and a threshold impedance. Also, Cai in [0027], lines 17-20 describes that the instructions/block functions can be “composed of any hardware, software, and/or firmware components configured to perform the specified functions”. Therefore, it would have been obvious in Cai before the effective filing date of the claimed invention to have the processor of Cai determine a structural integrity of the metal joint based on a comparison, since the processor is a hardware component that can perform this function.).

Cai is silent about determining a structural integrity of the metal joint based on a comparison “between the measured resistance and a baseline resistance”.

Lev teaches determining a structural integrity of the metal joint based on a comparison between the measured resistance and a baseline resistance (Lev in [0025], lines 1-10 teaches using a resistance value to determine the quality of the metal joint, and Lev in [0037], lines 1-5 teaches determining a fault in the structural integrity/quality of a metal joint/weld when the measured resistance/calculated first resistance is above a baseline resistance/predetermined maximum resistance).

It would have been obvious in Cai before the effective filing date of the claimed invention to have the processor of Cai compare the difference between the measured resistance and baseline resistance as disclosed by Lev in order to determine whether the measured resistance is above a baseline resistance/predetermined maximum resistance or not (i.e. determine if the metal joint/weld junction is faulty or not).

Regarding claim 12, the combined art of Cai and Lev in claim 11 makes obvious the system of claim 11, wherein the stimulus device and the resistance measuring device operate under control of the test automation platform (Cai in [0020], lines 1-5 describes that the test automation platform/test fixture controller 280 controls the resistance measuring device/cell monitoring controller 290 and the dynamic stress end effector 240 of the stimulus device/test fixture 200/300).

Regarding claim 13, the combined art of Cai and Lev in claim 11 makes obvious the system of claim 11, wherein the resistance measuring device is configured to measure a complex impedance of the metal joint while the metal joint is under stress (Cai in [0024], line 1-2 and lines 16-20 describes that the impedance/resistance measuring device/cell monitoring controller 290 measures an impedance of the metal joint/weld junction 18 while the metal joint/weld junction 18 is under stress/tension), and wherein the instructions, when executed, cause the processor to determine a difference between a real component of the measured impedance and the baseline resistance (Cai in [0024], lines 6-9 describes that the impedance/resistance measuring device/cell monitoring controller 290 “includes an instruction set and associated circuitry to monitor impedance of the battery cell”. Also, as stated earlier in the analysis of claim 11, Cai discloses that a processor can perform instructions. Therefore, it would have been obvious in Cai before the effective filing date of the claimed invention to have the processor of Cai determine a difference/comparison between the real component of the measured impedance and the baseline resistance, with the expected result of determining whether the measured resistance is above a baseline resistance / predetermined maximum resistance or not, and thus determining if the metal joint/weld junction 18 is faulty or not.).

Regarding claim 14, the combined art of Cai and Lev in claim 11 makes obvious the system of claim 11, wherein the stress is at least one of mechanical stress, thermal stress, acoustic stress and electrical stress (Cai in [0016], lines 24-26 teaches that the stress can be an acoustic stress/ultrasonic vibrational load, and Cai in [0023], lines 12-16 teaches that the stress can also be a mechanical stress/tensile force).

Regarding claim 15, the combined art of Cai and Lev in claim 11 makes obvious the system of claim 11, wherein the stimulus device includes a mechanical actuator configured to apply mechanical stress to the metal joint (Cai in Fig. 3 and [0023], lines 6-16 teaches that the cell tension device 270 of the stimulus device/test fixture 200/300 includes a mechanical actuator 276 that is configured to apply a mechanical stress/tensile force to the metal joint/welding junction 18).

Regarding claim 17, the combined art of Cai and Lev in claim 11 makes obvious the system of claim 11, wherein the metal joint is a weld (Cai in [0013], lines 10-13 teaches that the metal joint/weld junction 18 is a weld).

Regarding claim 18, Cai teaches a method of testing the structural integrity of a metal joint (Cai in pg. 4, Table 1, block 410), comprising: 
measuring a resistance of the metal joint to obtain a baseline impedance of the metal joint (Cai in [0031], lines 1-6 describes using a baseline impedance/threshold impedance of a metal joint/weld junction 18 to determine the integrity of a metal joint/weld junction 18. Cai is not explicit about measuring a resistance, but one of ordinary skill in the art before the effective filing date of the claimed invention would understand that an impedance measurement includes a resistance measurement. Therefore, it would have been obvious in Cai before the effective filing date of the claimed invention to measure an impedance/resistance of the metal joint/weld junction 18 to obtain a baseline impedance of the metal joint/weld junction 18 in order to have a reference impedance value that correlates to an acceptable metal joint/weld junction 18.);
applying stress to the metal joint (Cai in Fig. 1a, Fig. 1b, and [0013], lines 10-13 teaches that the metal joint/weld junction 18 includes terminal 20, and Cai in [0016], lines 9-14 describes applying a stress to the metal joint/weld junction 18 via terminal 20); 
measuring a resistance of the metal joint during application of the stress to the metal joint to obtain a stressed resistance of the weld (Cai in [0018], lines 11-15 teaches measuring an impedance/resistance of a circuit/battery cell 10 which includes the metal joint/weld junction 18/terminal 20, during application of the stress to the metal joint/weld junction 18/terminal 20.); 
determining a measured difference between the baseline … of the metal joint and the stressed … metal joint (Cai in [0032], lines 3-7 describes comparing the stress impedance/measured impedance of the metal joint/weld junction 18 against a baseline impedance/threshold impedance, therefore a measured difference between the baseline impedance of the metal joint/weld junction 18 and the stressed impedance of the metal joint/weld junction 18 is determined); and 
comparing the measured difference to a threshold value, wherein a test result is a lack structural integrity when the measure difference exceeds the threshold value (Cai does not explicitly mention a threshold value for the measured difference. However, Cai does describe comparing a threshold value to the individual measurement. Cai in [0032], lines 3-7 teaches that when the stress impedance/measured impedance is greater than or equal to the baseline impedance/threshold impedance, then there is a lack of structural integrity to the weld and the weld has been compromised. Therefore, it would have been obvious in Cai before the effective filing date of the claimed invention to similarly compare the measured difference to another threshold value with the expected result of determining the integrity of a metal joint/weld based on a change in impedance.).

Cai is silent about the measured difference pertaining to resistance.

Lev teaches a measured difference pertaining to resistance (Lev in [0025], lines 1-10 teaches using a resistance value to determine the quality of the metal joint, and Lev in [0037], lines 1-5 teaches determining a fault in the structural integrity/quality of a metal joint/weld when the measured resistance/calculated first resistance is above a baseline resistance/predetermined maximum resistance.). 

It would have been obvious in Cai before the effective filing date of the claimed invention to use a measured difference pertaining to resistance as disclosed by Lev to determine the quality of the metal joint/weld junction since Cai discloses using impedance measurements which already include resistance.

Regarding claim 19, the combined art of Cai and Lev in claim 18 makes obvious the method of claim 18, wherein the metal joint is a weld (Cai in [0013], lines 10-13 teaches that the metal joint/weld junction 18 is a weld).

Regarding claim 20, the combine art of Cai and Lev in claim 18 make obvious the method of claim 18, wherein the stress is at least one of mechanical stress, thermal stress, acoustic stress and electrical stress (Cai in [0016], lines 24-26 teaches that the stress can be an acoustic stress/ultrasonic vibrational load, and Cai in [0023], lines 12-16 teaches that the stress can also be a mechanical stress/tensile force).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, and further in view of Lev, and also Li et al., CN 106597315 (hereinafter Li).

Regarding claim 4, the combined art of Cai and Lev in claim 1 makes obvious the method of claim 1.

Cai is silent concerning “wherein the resistance is measured using four- terminal (4T) sensing”. However, Cai in [0024], lines 6-9 does mention a cell monitoring controller 290 for measuring impedance/resistance.

Li teaches wherein the resistance is measured using four- terminal (4T) sensing (Li in pg. 10, last paragraph, starting with “(2) the AC resistance …”, describes a four-terminal sensing setup, and Li in pg. 11, para. 8, starting with “row nodes input …”, describes that the resistance is measured using four-terminal testing).

It would have been obvious in Cai before the effective filing date of the claimed invention to modify the cell monitoring controller 290 of Cai to implement four-terminal sensing as disclosed by Li in order to obtain a more accurate resistance measurement.

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, and further in view of Lev, and also Miles et al., US 20020017144 (hereinafter Miles).

Regarding claim 7, the combined art of Cai and Lev in claim 6 makes obvious the method of claim 6. 

Cai is silent concerning “wherein the stress is applied by driving an electric current through the metal joint”.
Miles teaches applying stress by driving an electric current through a device under test (Miles in Fig. 1 and [0053], lines 1-6 describes using an electrical power supply 33 and electrical connectors 35 to supply a pulsed DC current through a device under test/specimen 12).

It would have been obvious in Cai before the effective filing date of the claimed invention to incorporate the power supply and electrical connections of Miles to supply an electrical current to the metal joint/weld of Cai in order to apply an electrical stress to the metal joint/weld, and test the metal joint/weld under another stress condition.

Regarding claim 8, the combined art of Cai, Lev, and Miles in claim 7 makes obvious the method of claim 7, wherein the electric current is a pulsed DC current (Miles in Fig. 1 and [0053], lines 1-6).

Regarding claim 16, the combined art of Cai, Lev, and Miles in claim 11 makes obvious the system of claim 11.

Cai is silent concerning “wherein the stimulus device includes a current source configured to apply a pulsed DC current across the metal joint”.

Miles teaches wherein the stimulus device includes a current source configured to apply a pulsed DC current across the metal joint (Miles in Fig. 1 and [0053], lines 1-6 teaches a stimulus device/device 10 that has a current source/power supply 33 that is configured to apply a pulsed DC current across a device under test/specimen 12).

It would have been obvious in Cai before the effective filing date of the claimed invention to incorporate the current source/power supply as disclosed by Miles to the stimulus device/test fixture of Cai with the expected result of testing the metal joint/weld under another stress condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857